Title: From Thomas Jefferson to the Speaker of the House of Delegates, [11 May 1784]
From: Jefferson, Thomas
To: Virginia Assembly



Sir
[11 May 1784]

Congress having thought proper to require my services in the negotiation of their Foreign treaties, my seat as one of your delegates in Congress is become vacant. I feel myself on this occasion bound to express my gratitude for the confidence which the General assembly were pleased to repose in me by this appointment and to assure them that during my continuance therein I have made the just rights of my country and the cement of that union in which her happiness and security is bound up, the leading objects of my conduct. Should any occasion, distinct from the general duties of my mission, occur in the quarter to which I am going whereon I can be useful to my own country, I beg you to be assured that they may count on my faithful service, and that their approbation will be always a sufficient reward. I must take the liberty Sir of praying you to communicate these sentiments together with my dutiful respects to the House of Delegates and to accept yourself an assurance of the esteem & respect with which I have the honor to be Sir, &c.
